Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement on Form S-8, registering an additional 2,000,000 shares allottedto the Employee Stock Purchase Plan, of BroadVision, Inc. of our report dated March 26, 2007 on the consolidated financial statements and financial statement schedule of BroadVision, Inc. and its subsidiaries included in the Company's Annual Report on Form 10-K for the year ended December 31, 2006. /s/ ODENBERG, ULLAKKO, MURANISHI & CO. LLP ODENBERG, ULLAKKO, MURANISHI & CO. LLP San Francisco, California August 27, 2007
